Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 1 of 41

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

IN RE CAUSTIC SODA ANTITRUST ead Case No.: 1:19-cv-00385-EAW-MJR
LITIGATION

 

THIS DOCUMENT RELATES TO:
*** REDACTED PUBLIC VERSION***

ALL ACTIONS

 

 

 

 

PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
DEFENDANT FORMOSA PLASTIC CORPORATION’S
RENEWED MOTION TO DISMISS PLAINTIFFS’ CONSOLIDATED CLASS ACTION
COMPLAINTS FOR LACK OF PERSONAL JURISDICTION OR, IN THE
ALTERNATIVE, FOR FAILURE TO STATE A CLAIM
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 2 of 41

 

TABLE OF CONTENTS
Page(s)
I. INTRODUCTION ......cccccccccseessesseceteeseceseeeseeeacesseceeceseeceeessesssceaessaeessessseesesaressaeeseaessseseeess 1
II. LEGAL STANDARDS .....seeesceeeeeeseeereesetennesneesnesseesieessneessnesneesseesnecssennesneeneessanennts 4
TL. ARGUMENT on csssssscssssscssssevvssssesesssesssssesnssessssssssnssssnssuisasesessssesnneenssnssssnsaten 6
A. FPC’S CONSPIRATORIAL CONDUCT IN OR AFFECTING THE UNITED
STATES CAUSTIC SODA MARKET 00... cececeeseeseseeeeeseesseeetsecesossecseesnesseesnases 6
1. FPC’s Direct U.S. Market Participation And Influence ....... eee 7
a) Sales And Pricing To U.S. Customers ..........eesesseseeeeseeseeeseeseeeees 7
(1) Direct Sales To JRRBBBBBB...........::.ccccccccssssseeseeecseeeeeneneneeeees 9
(2) Direct Sales To yA ..................... 13
(3) Direct Sales To ME ...........---------- eee 14
b) Trade Association Conference Attendance... eee eeseesseeeeees 15
(1) AFPM International Petrochemical Conferences ............. 15
(2) Tecnon Orbichem June 2017 Conference... eee 17
(3) China International Chlor-Alkali Conferences ................. 19
c) Other Suit-Related Conduct Abroad Impacting US. Prices......... 20
2. FPC Exercised Some Control Over FPC USA’s Caustic Soda Business
And FPC USA Acted As FPC’s Agent In The United States... 21
a) Common Ownership of FPC and FPC USA... cece eee eeeeceees 23
b) Importance of FRC USA’s Caustic Soda Profits to FPC.............. 24
c) Management and Supervision of FRC USA’s Caustic Soda
Operations 2.0... eeeceeeeeeecereeeceeeeeeeeceescseeesecseesueseseaesssesesssseeeeaseeeets 24
d) Other Suit-Related Conduct, Including Co-Producer Agreements
and Transactions ..........:cccsecceeseececeeeceessececeeseeeeseeaceessaeeceesaeeesnetonses 28
B. THE EXERCISE OF JURISDICTION OVER FPC IS REASONABLE ............ 29

C. IF THE COURT IS INCLINED TO GRANT FPC’S REQUEST FOR
ALTERNATIVE RELIEF UNDER RULE 12(b)(6), PLAINTIFFS SHOULD BE
GRANTED LEAVE TO FILE THE PROPOSED FIRST AMENDED
CONSOLIDATED CLASS ACTION COMPLAINT... cceeecceeeseeereeeeeeeees 31

TV. CONCLUSION Wee cece ceecneenseesssensecesseceesseeeeeseeenensesseesseeesssnagesseeeneesseennesseeey 35
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 3 of 41

 

TABLE OF AUTHORITIES

Cases
Asahi Metal Indus. Co. v. Super. Ct. of Cal., Solano Cnty.,

A80 U.S. 102 (1987)... eeccsccssceseesssceneceseesnessecececseeeseenseesaessessssonsecnaesesesseceseesseessseneeeseseeses 30
Ball v. Metallurgie Hoboken-Overpeld, S.A., .

902 F.2d 194 (2d Cir. 1990)... ee ceeeecesceeeeseeeeesecesessessensersesssessesseesesseeeeseeseessesssessessseeeaes 4,5
Bristol-Myers Squibb Co. v. Superior Court of Cal., S.F. Cty.,

137 S. Ct. 1773 (2017) .eeccccccescesccescecesseeseeseesceseeessecsecseeescesecaeeaesnsersseseeeeessesseeesensessessaeenaee 5
British Telecommunications PLC v. I[AC/InteractiveCorp,

356 F. Supp. 3d 405 (D. Del. 2019)... eens ceeceeseeeaecescececeeeeseeseneesaesaeeesseseseees 34
Continental Ore Co. v. Union Carbide & Carbon Corp.,

370 U.S. 690 (1962)... eececceececeseesetseeseceeeeeeeecteesseesecsceseeseesessaueeesseessacseeeessecseesessesseseeeeens 33
Copperweld Corp. v. Independence Tube Corp.,

AG67 U.S. 752 (1984) ...cececsccesessccesceseecseceseceeeeeseeseesseeeeesseeesecseessseeessenseseeeceeseessssassasseneeesaees 30
CutCo Indus., Inc. v. Naughton,

806 F.2d 361 (2d Cir. 1986)... ce eeeeecessecseceseesseecsecneecesseeeenseeseescaeeessseecessceesseaeseasessenesenees 4
Daimler AG v. Bauman,

571 US. 117 (2014)... ccceceeecceeeeeeeeeeecesesecnerseceseeatessessessesseeseesesssessssssesseseessseseeneseeeeees 22
Dorchester Financial Securities, Inc. v. Banco BRJ, S.A.,

722 F.3d 81 (2013)... ccccceseeseesceeeceecesceseeseesecsecesseeseesssssessscssesseeseseesssaseeesessecessensenseaeeneees 6
Dorfman v. Marriott Int’l Hotels, Inc.,

No. 99 Civ. 10496 (CSH), 2002 WL 14363 (S.D.N.Y. Jan. 3, 2002) oo... cece eseeeeeeeees 21
Foman v. Davis,

371 U.S. 178 (1962)... ccecccssscsstecsceseeesecnseeeeeeaeessecesessecsecseaseeesessessssessensseessessscseeeseenneeeaee 31
In re Air Cargo Shipping Servs. Antitrust Litig.,

No. 06-MDL-1775 JG VVP, 2010 WL 10947344 (E.D.N.Y. Sept. 22, 2010)... 33
Inre Aluminum Warehousing Antitrust Litig. (‘Aluminum I”),

90 F. Supp. 3d 219 (S.D.NLY. 2015)... ccccecssceseseeecsseseesecseescssesseseseeressessaeaseesesssneeaeegs 22
Inre Elec. Carbon Prod. Antitrust Litig.,

333 F. Supp. 2d 303 (D.N.J. 2004) oo. eecccscecsesecsscsessssesseseesssneceesessesseesseessessensensens 33
Inre Processed Egg Prod. Antitrust Litig.,

821 F. Supp. 2d 709 (E.D. Pa. 2011) eee ccesseseeesenecsecsessssseseseessesseesssssereneesenenseees 33
Inre Propranolol Antitrust Litig.,

249 F. Supp. 3d 712 (S.D.N.Y. 2017) ...ccccc cece csceeescceessessessenessessesnesseerscseeseneseeseneenees 30
In re SSA Bonds Antitrust Litig. (‘SSA Bonds I’),

420 F. Supp. 3d 219 (S.D.N.Y. 2019)... cc ecccceccccnsceesecsenscnecsssesseesessseessesessseeseeecssneeeneees 9
Iowa Public Employees’ Retirement System v. Merrill Lynch, Pierce, Fenner & Smith Inc.,

340 F. Supp. 3d 285 (S.D.N.Y. 2018)... eee cee ceecneeeeeneeerenseesessscessssesseesessesseeneenss 29, 34
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 4 of 41

Jazini v. Nissan Motor Co., Ltd.,

148 F.3d 181 (2d Cir. 1998)... eccsccsceeeceeenecneeneceseesesaeesecsccseesesesseesesssesessosssesseesetens 22
Licci et al. v. Lebanese Canadian Bank, SAL, et al.,

732 F.3d 161 (2d Cir. 2013)... eeeeecesesseceseessecseeeseeeeesecesseessesseeessessseserseeeessusseseseseons 5, 29
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC,

797 F.3d 160 (2d Cir. 2015)... cescesscsseesecetececececeseceecesceeseceneesseeseeenecesseseeesseeseseeseeseeegs 31
Mantello v. Hall,

947 F. Supp. 92 (S.D.N.Y. 1996) ooo ec ccescsecsecneeseeeceeeeseesesesessessetaecsscessessesesseessesesseseenees 4
Melnick v. Adelson-Melnick,

346 F. Supp. 2d 499 (S.D.N.Y. 2004)... cccceccsssesecseeseeseesenesnaeesecsseenseeesessessnsceseetstesuseeesees 4
Metro. Life Ins. Co. v. Robertson-Ceco Corp.,

84 F.3d 560 (2d Cir. 1996)... ee eeeccescescececseesseeccseceseesessesseeneeeseveesesssensseasessesesseeneesees 4,30
Miami Products & Chemical Co. v. Olin Corp.,

449 F. Supp. 3d 136 CW.D.NLY. 2020) oe ceeeecceseesneseecenecesnecesecsaeeseeessenseseseeesessanenes passim
Midwest Athletics & Sports All. LLC v. Xerox Corp.,

No. 6:19-CV-06036 EAW, 2020 WL 4583744 (W.D.N.Y. Aug. 10, 2020)... eee 32
Milanese v. Rust-Oleum Corp.,

244 F.3d 104 (2d Cir. 2001)... ee eesccseeeecesseseeccnecsseceeesnsecesecsseseesecascneessesesecnsaseesseesseseens 32
Mobil Oil Corp. v. Linear Films, Inc.,

718 F. Supp. 260 (D. Del. 1989)... ee cceeesseseceeceeeceesecseeeeesseseeessecaeecseeesesesseesessseesetees 34
Palmieri v. Estefan,

793 F. Supp. 1182 (S.D.N.Y. 1992)... eeeeseeeeceeeeccseeessecsseerseeesecessseseeessseeeessessessseneesenes 21
Pictometry International Corp. v. Air America Flight Center, LLC,

394 F. Supp. 3d 320 CW.D.N.Y. 2019) occ eececcecseecseecsecesrecesesesesseseeasssseeseeeseeeeseesseeaeens 26
Porina v. Marward Shipping Co.,

521 F.3d 122 (2d Cir, 2008)... ececeeesseeescceeeseceeeeseescesesnecnseeaeceseesecessesseseassactasessssssnese 5,9
United States v. Bestfoods,

524 U.S. 5ST (1998) eee eceeeeecceeeeeeesececeseeecsaecseesseseeseeseeseeseeeaeecseesdseeeesassessusssesseeeereeeeseeeeees 25
Vasquez v. Hong Kong & Shanghai Banking Corp.,

477 F. Supp. 3d 241, 255 (S.D.N.Y. 2020)... ee ceeeeeeseeseceecesessensseseesesssesseseesssesseneseneeaes 9
Volkswagenwerk Aktiengesellschaft v. Beech Aircraft Corp.,

751 F.2d 117 (2d Cir. 1984)... eee eececseceeceseceeceeecenecseeseeesseessscesseeesssesseesseeusseeesesenseseaeess 21
Williams v. Citigroup Inc.,

659 F.3d 208 (2d Cir. 2011)... ee ceeeesccesceeeceseeeseceeeseecsseessersrsesesecssseesssessssecsseesssesseesteseaeens 31
Xerox Corp. v. Lantronix, Inc.,

342 F. Supp. 3d 362 (W.D.N.Y. 2018) on. eeeeeeeeeeereeerecneeeessecesseessseseeesesseesseessaneseteeeaes 32
Yousef v. Al Jazeera Media Network,

No. 16-CV-6416 (CM), 2018 WL 1665239 (S.D.N.Y. Mar. 22, 2018) wo... eee eeceeees 21

iil
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 5 of 41

Yueh-Lan Wang by and through Winston Wen-Young Wong v. New Mighty U.S. Trust,

322 F.R.D. 11 (D.D.C. 2017)... cece ceeeccesecesecceneeceseeeseesseeseseessceesseceseeenseesseeseanesssaeseneas 23
Statutes, Rules
15 U.S.C. § 22 oo oiecccccscceessccecssceececenereesceeesneeessaeeecesaneeeseeeeesseeeseseeesssaacnseeeeesescnseeesensuseeesnaeeeesaenaseeees 5
Federal Rules of Civil Procedure
Rule 4(k)(2)cecccessessssvsssesscesseseceesvsssssesscescesseessusevsuesensssssseeecessuuvvsnssssssesessssssssssseesensesses 5,9
Rutle 4(K)(2)(A) ceececccsssssesecsesssssesscssssseeessssssessessessussecsssssssessssssuseseessessssuessesssivssssssenesseeeeeesee 5
Rutle 4(K)(2)(B) ccecccccsssseecscccsssesessssssssscssssssssvesssssssuessssssssvsssesssereesssssssuvesssesueessessssesseeeeeesen 5
Rule 12(b)(6)..scecsscccsssssesesssssssesssssssssvveessssssvesessssseeeeee sssstuvesssssusssessesesseaseseessaseseaseeees 31, 35
Rutle 12(b)(2).cssecesssssssssesscsssssevesssssssssecesssssvvesssssssvesssesssvcesssssuusessesssssunesessseeeeeesen 3, 4,31, 35
Rulle 15 oo. ccccccsssseccssesneeecceeseneesessnseceeecceeceeeeesersesaceeeessseeessersssssseseesaesesesssesesseeeess 4,31, 35
Rule 15(a)(2) ..cccccccscsccsscsessesecsecsesseseeseesceecseesesaeseesssseeseecesesaeeaceecsesscneeadssesssesseseesessesenenesees 31
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 6 of 41

Plaintiffs! respectfully submit this Memorandum of Law in Opposition to Defendant
Formosa Plastic Corporation’s Renewed Motion to Dismiss Plaintiffs’ Consolidated Class
Action Complaints for Lack of Personal Jurisdiction or, in the Alternative, for Failure to State a
Claim. Dkt. Nos. 288, 289 (“FPC Br.”), 290 (“Jian Decl.”), and 291 (“Chen Decl.”).

I. INTRODUCTION

Substantial evidence exists supporting the reasonableness of this Court’s exercise of
jurisdiction over defendant Formosa Plastics Corporation (“FPC” or “FPC Taiwan”). The
evidence adduced through jurisdictional discovery shows that FPC participated in the alleged
price-fixing conspiracy directly by pricing and selling tens of millions of dollars of caustic soda
to U.S. customers during the Class Period,? and limiting the volume of caustic soda that it would
sell to one of the largest distributors of caustic soda in the United States and the world, who was
also a customer of the other Defendants.3 The evidence also shows that FPC determined the
volumes and prices of caustic soda sold and shipped to U.S. customers, including in relation to
the IHS Markit caustic soda price index, and that those prices increased not only at the same
times as the other Defendants’ prices to their customers, but also around the times of trade

association meetings both in the U.S. and abroad that were attended by FPC and other

 

1 “Plaintiffs” as used herein are the direct purchaser plaintiffs in this case: Amrex Chemical Co.,
Inc., Main Pool & Chemical Company, Inc., Miami Products & Chemical Company, Midwest
Renewable Energy LLC, Perry’s Ice Cream Company, Inc., and VanDeMark Chemical, Inc., on
behalf of themselves and all others similarly situated (collectively, “Plaintiffs’”). The Indirect
Purchaser Plaintiffs join this opposition to FPC’s Motion.

2 “Class Period” as used herein refers to October 1, 2015, to the present. Dkt. 51, 1.

3 “Defendants” as used herein refers to, unless otherwise indicated: Olin Corporation and K.A.
Steel Chemicals, Inc. (collectively, “Olin’”); Occidental Chemical Corporation (d/b/a OxyChem);
Westlake Chemical Corp. (“Westlake”); Shin-Etsu Chemical Co. Ltd. (“Shin-Etsu’”); Shintech
Inc. (“Shintech”); FPC; and FPC USA.
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 7 of 41

Defendants’ employees, including employees of FPC’s U.S. subsidiary, Formosa Plastics
Corporation U.S.A. (“FPC USA”). FPC has also made hundreds of millions of dollars in profits
from its U.S. caustic soda transactions both directly and through its supervision of FPC USA,
which assisted FPC in executing its global strategic plans, including those relating to caustic
soda and caustic soda prices in the United States. FPC employees directly engaged in the “suit-
related” conduct alleged in the Complaint (Dkt. 51), namely, actions involving the sale, pricing,
production, marketing and distribution of caustic soda both in the U.S. and abroad that impacted
caustic soda prices paid in the U.S. by Class Members. In addition, FPC exercised control over
FPC USA through various executives including its Vice President Walter Chen, who was also
FPC USA’s Executive Vice President. FRC USA was FPC’s agent in the U.S. for purposes of the
transactions involving FPC USA alleged in the Complaint.

FPC contends that it “does not exercise any control over FPC USA’s production or sale
of caustic soda in the United States,” “did not engage in any [ ] suit-related conduct in the
forum[,]” and “does not have sufficient suit-related contacts with the United States.” FPC Br. at
2, 5 (emphasis added). These factual claims are flatly controverted by evidence of FPC’s
conspiratorial conduct and its control of FPC USA that impacted the prices of caustic soda paid
by U.S. customers. It is also undermined by evidence that FPC sold tens of millions of dollars of
both liquid and dry caustic soda directly to U.S. customers at prices and in quantities that it set,
and those prices dramatically increased during the Class Period, consistent with the Complaint’s
allegations. See generally [955-73.4 The exercise of jurisdiction over FPC is thus legally
warranted. Even a single act of suit-related commercial activity in the forum may justify a

court’s jurisdiction. See Dkt. 119 (“Order”) at 60; see also Miami Products & Chem. Co. v. Olin

 

4 References to “{__” are to the Complaint (Dkt. 51) unless otherwise indicated.
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 8 of 41

Corp., 449 F. Supp. 3d 136, 178-79 (W.D.N.Y. 2020). Here, FPC engaged in hundreds of caustic
soda transactions with U.S. entities during the relevant period. Miami Products, 449 F. Supp. 3d
at 179 (commercial acts must form the basis of the claim). Evidence also shows FPC’s
significant engagement in FPC USA’s caustic soda business, including approval of caustic soda
co-producer transactions with other Defendants. Indeed, for several decades, FPC and FPC USA
have operated a common, global enterprise with respect to the sale and distribution of caustic

" soda. The Court has reasoned that such a showing should be sufficient to establish agency. Jd. at
181 (records indicating an agency relationship must “specifically relate[ ] to caustic soda” and
also “sufficiently tie Formosa into the caustic soda conspiracy”).

FPC has engaged in continuous and systematic U.S. conduct involving the sale of caustic
soda to U.S. customers. FPC thus has purposefully availed itself of the benefits and protections
of U.S. laws.° See Order at 59, 62; Miami Products, 449 F. Supp. 3d at 178-80. FPC is therefore
reasonably subject to this Court’s jurisdiction with respect to the Sherman Act claim which has
been plausibly alleged against it, and its Motion under Rule 12(b)(2)® should be denied.
However, as discussed below, Plaintiffs respectfully request that if the Court is inclined to
consider separately FPC’s alternative request for dismissal for failure to state a claim, that

Plaintiffs be granted leave to file a First Amended Consolidated Class Action Complaint

 

> In support of this opposition, Plaintiffs submit examples of the probative evidence to the Court,
which is voluminous. Additional evidence will be provided to the Court upon request. This
evidence is attached as exhibits to the Declaration of C. Andrew Dirksen In Support Of
Plaintiffs’ Memorandum of Law in Opposition to Defendant Formosa Plastics Corporation’s
Renewed Motion to Dismiss Plaintiffs’ Consolidated Class Action Complaints for Lack of
Personal Jurisdiction or, in the Alternative, for Failure to State a Claim (“Decl”). Exhibits to the
Decl. are referred to herein as “Ex. _”, and references to the Decl. are cited as “Decl. __,”
unless otherwise indicated.

6 References to “Rule _” are to the Federal Rules of Civil Procedure unless otherwise indicated.
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 9 of 41

(“FAC”) pursuant to Rule 15, which incorporates evidence developed from limited jurisdictional
discovery. See Ex. 1 (proposed FAC with redlined revisions highlighting new allegations
regarding FPC).
Il. LEGAL STANDARDS

After being afforded jurisdictional discovery, a plaintiff's prima facie showing necessary
to defeat a Rule 12(b)(2) motion “‘must include an averment of facts that, if credited by [the
ultimate trier of fact], would suffice to establish jurisdiction over the defendant.’” Metro. Life
Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 567 (2d Cir. 1996) (quoting Ball v. Metallurgie
Hoboken-Overpeld, S.A., 902 F.2d 194, 197 (2d Cir. 1990)). Courts apply a preponderance-of-
the-evidence standard in analyzing the evidence submitted in support of a prima facie case for
jurisdiction, and the “evidentiary materials must be ‘construed in the light most favorable to the
plaintiff and all doubts are resolved in its favor.’” Melnick v. Adelson-Melnick, 346 F. Supp. 2d
499, 503 (S.D.N.Y. 2004) (quoting Mantello v. Hall, 947 F. Supp. 92, 96 (S.D.N.Y. 1996),
quoting CutCo Indus., Inc. v. Naughton, 806 F.2d 361, 365 (2d Cir. 1986)). “Once a plaintiff has
alleged facts, which if proved would support jurisdiction, a defendant cannot win a Rule 12(b)(2)
motion merely by denying plaintiff's allegations. Rather, the defendant's moving papers must
entirely refute the plaintiff's allegations.” Mantello, 947 F. Supp. at 96 (internal quotations
omitted) (emphasis added).

Three requirements must be satisfied for this Court to exercise jurisdiction over FPC: “(1)
[FPC] must have been properly served, (2) the court must have a statutory basis for exercising
personal jurisdiction, and (3) the exercise of personal jurisdiction must comport with
constitutional due process.” Miami Products, 449 F. Supp. 3d at 175. FPC is at home in Taiwan

({ 34) and accepted service of the Complaint by stipulation. Dkt. 61. In denying FPC’s initial
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 10 of 41

motion to dismiss, the Court found that as a statutory basis for establishing jurisdiction over
FPC, Plaintiffs may rely on Rule 4(k)(2) to render service on FPC effective, instead of Section
12 of the Clayton Act, 15 U.S.C. § 22, if Plaintiffs filed a certification that FPC was not subject
- to suit in any state court of general jurisdiction. See Order at pp. 57-58. Plaintiffs filed that
certification on March 31, 2020. Dkt. 120. Under Rule 4(k)(2), for federal claims, “serving a
summons [. . .] establishes personal jurisdiction over a defendant if: (A) the defendant is not
subject to jurisdiction in any state’s courts of general jurisdiction; and (B) exercising jurisdiction
is consistent with the United States Constitution and laws.” Miami Products, 449 F. Supp. 3d at
176; see also Porina v. Marward Shipping Co. Ltd., 521 F.3d 122, 126 (2d Cir. 2008).

To satisfy Rule 4(k)(2)(A), Plaintiffs again certify that they are unaware of any state
court in which FPC would be subject to general jurisdiction. Under Rule 4(k)(2)(B), Plaintiffs
must show the Court that its exercise of jurisdiction over FPC in this case is “consistent with the
United States Constitution and laws,” by demonstrating not only that FPC had minimum contacts
with the United States out of which Plaintiffs’ Sherman Act claim against FPC arose, but also
that the Court’s exercise of jurisdiction over FPC in light of those contacts is reasonable. See,
e.g., Bristol-Myers Squibb Co. v. Superior Court of Cal., S.F. Cty., 1378. Ct. 1773, 1780 (2017);
Licci et al. v. Leb. Can. Bank, SAL, et al., 732 F.3d 161, 169-70 (2d Cir. 2013); Porina, 521 F.3d

at 127; Miami Products, 449 F. Supp. 3d at 178. As demonstrated below, Plaintiffs satisfy these

tests.7

 

7 The Court need not conduct an evidentiary hearing on FPC’s Motion. After a prima facie case
for jurisdiction is established, one “must prove jurisdiction by a preponderance of the evidence at
a pretrial hearing or at trial.” Ball v. Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 n.3
(2d Cir. 1990) (emphasis added). Whether to hold a jurisdictional evidentiary hearing is a matter
of discretion and, further, the reason the Ball footnote contains the “or at trial” phrase is because
of a plaintiff's Seventh Amendment constitutional right to trial by jury of the merits of its claim
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 11 of 41

Hl. ARGUMENT

A. FPC’S CONSPIRATORIAL CONDUCT IN OR AFFECTING THE
UNITED STATES CAUSTIC SODA MARKET

FPC’s contacts with the U.S. both directly and through FPC USA must “specifically
relate[ ] to caustic soda” to justify this Court’s exercise of jurisdiction. Miami Products, 449 F.
Supp. 3d at 181. FPC’s contacts with the U.S. must indicate its direct participation in conduct
alleged in the Complaint (e.g., by showing “how Formosa assisted with either raising prices or
contributing to the appearance of a constrained supply”) or indirectly tie FPC into the alleged
conspiracy through its supervision of FPC USA’s caustic soda business or attendance at trade
association meetings around the times of U.S. price increases. Miami Products, 449 F. Supp. 3d
at 164-65, 178-81. As discussed below, the evidence shows that but for FPC’s purposeful U.S.
caustic soda related conduct, the alleged price-fixing conspiracy would not have been effective in
raising Defendants’ caustic soda prices to U.S. customers to a supra-competitive, artificially
inflated level. Plaintiffs’ claim against FPC thus “in some way arise[s] from [FPC’s] purposeful
contacts with” the United States. See Charles Schwab Corp. v. Bank of Am. Corp., 883 F.3d 68,

84 (2d Cir. 2018) (internal cites and quotes omitted).

 

under the preponderance of the evidence standard. As the Second Circuit has reasoned in
Dorchester Financial Securities, Inc. v. Banco BRJ, S.A., 722 F. 3d 81, 87 (2013), where, as
here—and as recognized by this Court, see Miami Prod., 449 F. Supp. 3d at 189—the
jurisdictional inquiry is interwoven with the merits of the case, then the court must leave the
jurisdictional issue for trial: If “‘the overlap in the evidence is such that fact-finding on the
jurisdictional issue will adjudicate factual issues required by the Seventh Amendment to be
resolved by a jury, then the [District] Court must leave the jurisdictional issue for the trial,’
but [also may] ‘make a preliminary finding on jurisdictional facts, subject to revision later in the
proceedings or at trial.’” Dorchester Fin., 722 F.3d at 87 (emphasis added). An evidentiary
hearing to resolve the jurisdictional motions is not warranted.

 
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 12 of 41

1. FPC’s Direct U.S. Market Participation And Influence
FPC’s “direct participation” in U.S. conduct sufficient to justify the exercise of specific
jurisdiction may be shown by evidence of “how Formosa assisted with either raising [caustic
soda] prices or contributing to the appearance of a constrained supply[.]” Miami Products, 449 F.

Supp. 3d at 178. Evidence produced by FPC shows its direct sales to three U.S. customers of

Vr
a Decl. § 12. Importantly, FPC increased its U.S.

caustic soda pricing during this period to those customers not only at around the same times as
caustic soda prices to other U.S. customers increased, but also at around the same times as trade
association meetings participated in by FPC and the other Defendants’ employees. FPC also
limited the volume of caustic soda it agreed to sell to its U.S. customers, x
De . | his is consistent with the Complaint’s
allegations of successful price increases by Defendants to their U.S. customers at around the
times of their contacts with each other, including at trade association meetings, as well as acts
suggesting constrained U.S. caustic soda supply. See generally { 55-69, 90-94; Order at pp. 31-
32; Miami Products, 449 F. Supp. 3d at 164-65.
a) Sales And Pricing To U.S. Customers

FPC contends that it had no caustic soda sales to U.S. customers other than FPC USA and
that it did not engage in any suit-related conduct in this country. FPC Br. at 2, 5-10, 13; Sunny
Jian Decl. § 7 (“For the period October 1, 2015 through March 22, 2019, FPC’s only caustic soda
customer in the United States was FPC USA.”)). In fact, in his first declaration in support of
FPC’s first motion to dismiss, Mr. Jian, FPC’s Sales Director of its Plastics Division during the

relevant period, declared that “FPC has no control over, or involvement in, FPC USA’s activities
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 13 of 41

related to the manufacture, distribution, or sale of caustic soda in the United States.” See Ex. 2,
Dkt. 86-2 at ¥ 6. FPC’s contentions and Mr. Jian’s statements are demonstrably false in light of

evidence produced.
First, FPC admitted in its responses to interrogatories that

NS. Sec Ex. 3, FPC’s

responses to Interrogatory Nos. 8 and 9 within its Second Supplemental Objections and

Responses to DPPs’ First Set of Interrogatories Relating to Jurisdiction (“2d Supp. O&Rs”), at 2-

3. Data produced by FPC show's [ill
a
ee
ee
Rs. cl. { 12.8 Even assuming (as claimed by FPC) that FPC USA

was FPC’s sole “customer” and that FRC USA assumed financial responsibility for transoceanic

shipment of the caustic soda at FPC’s Mailiao port in Taiwan, FPC’s sales data and other

evidence shows tha [Illa
ES « 1c). These customers

believed they were dealing with FPC and in fact dealt directly with FPC concerning these
transactions, including with respect to pricing. And other records further substantiate that it was

FPC, not FPC USA, selling caustic soda to these entities in the U.S. during the relevant period.?

 

8 These U.S. customers are identified by name in the

columns within that data, 2nd [as

listed in a ‘J? column in the data. Decl. { 12.

9 FPC argues that the named plaintiffs must have had contacts with it (or FRC USA) in order to
justify this Court’s jurisdiction, citing In re SSA Bonds Antitrust Litig. (“SSA Bonds I’), 420 F.
 

Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 14 of 41

(1) Direct Sales To yg
Approximately qm of FPC’s sales to the U.S. were to
De 1 the United States. Decl. {
13, and Ex. 8 (FPX-JXD-00027149, ee). The transactional sales
data produced by FPC USA shows sales of over A ducing the xy

period, and these transactions are independent of and separate from PC's x

EE io thc a period. Decl. { 12. FPC determined the volumes

and prices of its Taiwan-made caustic soda that it sold and shipped from its Mailiao (Taiwan)
port facility x understood it was dealing principally with FPC,
not FPC USA, with respect to these purchases. For example, in an email exchange
HE —at a time when the domestic Defendants were trying to increase prices

MNES {157-58—with the subject line es ” FPC

USA’s Vice President and General Manager, Philip Chen, wrote to yyy

 

Supp. 3d 219, 233 (S.D.N.Y. 2019) and Vasquez v. Hong Kong & Shanghai Banking Corp., 477
F. Supp. 3d 241, 255 (S.D.N.Y. 2020) (“In an action brought as a class action, personal
jurisdiction is based on a defendant's contacts with the forum state and actions giving rise to the
named plaintiffs’ causes of action. Contacts with unnamed class members [outside of New York]
may not be used as a jurisdictional basis, especially before a class has been certified.”) (emphasis
added). FPC Br. at 6-7. But the plaintiffs in Vasquez and SSA Bonds I needed to show the
defendants’ “New York contacts” to justify jurisdiction over them under the Clayton Act, not
their contacts with the United States sufficient to justify jurisdiction under Rule 4(k)(2). Vasquez,
477 F. Supp. 3d at 255-56; SSA Bonds [, 420 F. Supp. 3d at 231. Where named plaintiffs in a
class action rely on Rule 4(k)(2) and not the Clayton Act to justify jurisdiction, it is that foreign
defendant’s (here, FPC’s) contacts with the United States that must be sufficiently minimum and
suit-related to reasonably justify this Court’s jurisdiction. See, e.g., Porina, 521 F.3d at 127
(“First, we ask whether the defendant has sufficient minimum contacts with the forum to justify
the court's exercise of personal jurisdiction. . . [T]he question [here] is whether [the foreign
defendant] has sufficient affiliating contacts with the United States in general, rather than with
New York in particular, with which it has none.”’).
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 15 of 41

 

a
 .” (sic) Ex. 9 (EPC-JXD-00025978 - 81_CT0001 at 25980 (emphasis
ade).
a

MN £. 2t 25979.
In internal follow-up emails in that same email thread dated qq translated

from Mandarin, FPC USA’s Philip Chen asks FPC’s Duncan Tseng for i

Id. at 25978 CT0001 —

25979_CT0001.!9 In another email concerning [Es

Ex. 10 (FPC-USA-DPP-

00143317-18) (emphasis added); cf Miami Products, 449 F. Supp. 3d at 178 (“Plaintiffs do not

 

10 Cf Chen Decl. { 10-13 (“{4 10] FPC has no control over the terms of FPC USA’s sales of
caustic soda to its customers, including its customers on the west coast. FPC USA sets those
terms without any direction from FPC. ... [§ 11] The price at which FPC USA resells the
imported caustic soda—like the price at which FPC USA sells the caustic soda it produces itself
in Texas—is set by me or someone on my team, without involvement by FPC[.]’”).

10
 

Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 16 of 41

allege specifics as to how Formosa assisted with either raising prices or contributing to the
appearance of a constrained supply[.]’).

In addition, ee with FPC employees in English in
connection with the shipping details of exports from Taiwan to the U.S of Taiwanese-made

liquid caustic soda from FPC’s Mailiao facility. See, e.g., Ex. 11, FPX-JXD-00007822-24,

a
a
es «See Ex. 12, FPX-JXD-
00061020 _CT0001 — 61035_CT0001, email dated | NNNNNNNENeees
a
ee
a
ee See, e.g., Ex. 13, FPX-JXD-00015902_CT0001 —
15904_C7TO00 | , |

ry
—_
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 17 of 41

 

Ex. 13 at 15903_CT0001 — 15904 _CT0001 (emphasis added); cf: Miami Products, 449 F. Supp.
3d at 188 (“It is not clear from the submissions how much of Formosa USA's [ ] success in
increasing the caustic soda prices is attributable to Formosa [ ] or how involved Formosa [was],

if at all, with the decisions surrounding the increased prices.”); see also Ex. 14 , FPC-JXD-

00075549-50_CTO001, an email dated ga
a
a
NE : Ex. 15, FPX-JXD-00032668-69_CT0001, a
email thread with subject |inc “ lll

mH
>

oo
&
es
ro
OQ
SZ
¥
2
>
>
Ss
x
DQ
S

These joint selling and marketing efforts J by FPC and FPC USA were effective.
DespitqJ impressive buying power as one of the world’s largest purchasers of caustic
soda, JM average purchase price per ton of caustic soda from both FPC USA and FPC, in

separate transactions, i between 2016 and 2017, consistent with the

Complaint’s allegations of Defendants’ anti-competitive conduct both domestically “and abroad”

12
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 18 of 41

   

impacting U.S. customers. Decl. J 13, see also, e.g., J§58-67, 88, 90-94, 119. Indeed, but for
FPC’s setting of caustic soda prices
EE )< domestic Defendants would not have been able to maintain an
artificially high U.S. caustic soda price level or limit domestic supply, given [size and
purchasing power.
(2) Direct Sales To 3
FPC’s transactional sales data shows [naan

Re. Dec!. { 12. In fact, record evidence indicates that yy
was FPC’s U.S. dry caustic soda distributor. In an x ¢™2'|,

. See Ex. 16 (FPC-USA-DPP-00059237-4 | , Jmmammmmmmmmmmmmmmme

MEE ; See «so Ex. 17, FPC-JXD-0003489 7

DPP-00206709- | 2, Nes

Ex. 19, FPC-USA-DPP-
00204952-53, x during the course of a domestic caustic soda
price increase (‘| 65), [lll
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 19 of 41

 

eS 1th. ch a
a
a Ex.
20, FPC-JXD-00016178_CT0001 — 16180_CT0001, an email showing tha Ea

2
16178 CTOOO1.

(3) Direct Sales To

FPC’s data shows a ,
a |
ES Decl. { 13. Records show that ia
ee
ES See Ex. 21 (FPC-IXD-
00024178-82). Even class representative plaintiff Amrex knew that yyy
a
MES. See Fx. 22 (AMREXO01419-21 at 1420,
a)

 

11 FPC contends that its export sales to U.S. customers show the implausibility of the
Complaint’s allegation of a conspiracy among Defendants “to constrict United States caustic
soda supply” and “reduce domestic supply” and export as much excess caustic soda as possible
from the U.S. FPC Br. at 13-14. This argument is baseless. First,

, a form of caustic soda that no entity
other than Westlake produced in the U.S.; the Defendants primarily made and sold liquid caustic

14
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 20 of 41

 

b) Trade Association Conference Attendance

The Court has acknowledged the significance of Defendants’ alleged contacts with each
other when industry price increases were afoot, including contacts at and around the time of trade
association conferences. See, e.g., Miami Products, 449 F. Supp. 3d at 164-65; 4] 90-93
(allegations that Defendants’ representatives with suit-related caustic soda responsibilities
attended trade association and other meetings around the times that caustic soda price increase
announcements had been made, including annual meetings and International Petrochemical _
Conferences of American Fuel & Petrochemical Manufacturers (“AFPM”) in and about March
2016, 2017, 2018, and 2019, and annual ICIS and Tecnon OrbiChem World Chlor-alkali
meetings). Evidence produced by FPC and also by non-party AFPM and the other Defendants
shows that FPC employees (including Walter Chen, both an FPC Vice President and FPC USA’s
Executive Vice President) attended AFPM meetings in San Antonio, Texas, as well as other
industry conferences worldwide.

(1) AFPM International Petrochemical Conferences
The Court referred in its Order to Defendants’ attendance at meetings of AFPM. Miami

Products, 449 F. Supp. 3d at 152-53, 168, 170. FRC and FPC USA employees, including FPC’s

Sunny Jian and Duncan Tseng, [a
NS. Sec, ©. ¢., Ex. 23, FPC-IXD-

 

soda (“LCS”). Second, [ii EEE and keeping it

supplied with LCS from abroad that was priced in a way that would not lower the overall
average net domestic U.S. market price was important not only to FPC and FPC USA, but to the
other Defendants,

a
 . Dec!. {| 12. Indeed, that the average price per ton of caustic soda yy

during the relevant period indicates
coordination at least between FPC and FPC USA—f not also, as alleged, the other Defendants—
not simply with respect to supply (the volume imported), but also with respect to its price. /d.;
see also Ex. 13 (explicitly referring to J between FPC and FPC USA).

15
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 21 of 41

00051323_C000 |, Anaeeenerrmrmernnre

; Ex. 24, FPC-JXD-00016499-507, a

mu [d. at 16499; see also Ex. 25, FPC-JXD-00051324 CT0001, «ss

Id. at 53124 CT00019.
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 22 of 41

 

FPC has impliedly admitted that
«C7 Ex. 4 (FPC’s First Supp. Objections and Responses to DPPs’ First

Set of Interrogatories Relating to Jurisdiction (“1% Supp. O&Rs”), at p. 5, ay

nn ) 2d Ex. 3
(2d Supp. O&Rs) at p. 4, "a

| 7 12

(2) Tecnon Orbichem June 2017 Conference
Tecnon Orbichem World Chlor-alkali Conferences took place annually in June and “at

least several Defendants’ representatives [gave] presentations” at them. § 93. For example,
FPC’s Duncan Tseng, among other FPC employees, planned to yy

a See,

e.g., Ex. 26 (FPC-USA-DPP-00064409_CT0001 — 64411_CT0001); Ex. 5 (FPC USA’s Second

Supplemental Objections and Responses to DPPs First Set of Interrogatories to the Domestic

Defendants) at p. 3, "ae
en). (his particular

 

12 Attendee data produced by AFPM in response to a document subpoena is incomplete, because

. Decl. ¥ 17.
AFPM’s IPC could have also been attended b yi

ME 2. Although the data that AFPM produced
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 23 of 41

conference proved to be important with respect to caustic soda, at least according to Olin’s yg

RES who wrote in part in an email dated

Ex. 27 (OLN-000067943-48 at 67944).

FPC USA also produced a memo that appears to be a summary of this same Tecnon

conference. Although it is [Jl
a

ee 1x. 25
(FPC-USA-DPP-00204057 — 204063_CT0001 at 204057_CT0001); Decl.  16.X. The report

states in part at its beginning (translated from Mandarin):

Ex. 28 at 204057 _CT0001 (emphasis added). Employees of

following the Kuala

Lumpur Tecnon conference. Ex. 29 (FPC-USA-DPP-00194093-94, NNN
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 24 of 41

 

(3) China International Chlor-Alkali Conferences

In November 2017, when FPC USA and the other domestic Defendants were increasing

U.S. caustic soda prices ({] 65), FPC’s Sunny Jian [ys

at the

China International Chlor-Alkali Conference (““CICAC”). Ex. 30 (FPC-JXD-00003644_

C000).

x. 31
(FPC-JXD-00073970). An OxyChem emp|0y¢¢,
BEEN 210 attended the confercn cc,

19
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 25 of 41

 

en

DE Sec Ex. 32 (OCC_00656709-16 at 656709), and Ex. 33
OCC_00655557-59 (Sanam):

c) Other Suit-Related Conduct Abroad Impacting U.S. Prices

FPC has produced evidence that in addition to
EE ES (2s discussed above), it aT
es | 2

email exchange dated I (at a time when Defendants were in the process of

increasing prices to U.S. customers, {| 63, and only weeks befor as

o.
nm
QO
c
7
wa
o
ion
©
Sa
°
<
oO

Bu Ex. 35 (FPC-JXD-000745 15-17) (emphasis added). In other words, FPC’s

MN. © Miami Products, 449 F. Supp. 3d at 182 (“None of these ‘contacts’ connects

[Formosa] to the alleged price-fixing scheme[.]”).

Further, as explained by FPC’s Duncan Tseng in an email

 

13 Although few records have been produced to date concerning it, FPC’s Jian and other

Defendants’ employees appear to yy . See Ex. 34
(OCC_00322983-97),

20
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 26 of 41

 

[sic] Ex. 36 (FPC-

JXD-00013123 CT0001 — 13127 _CT0001 at 13123 _CT0001); ef Miami Products, 449 F. Supp.
3d at 178 (“Plaintiffs do not allege specifics as to how Formosa assisted with either raising prices
or contributing to the appearance of a constrained supply[.]”).

2. FPC Exercised Some Control Over FPC USA’s Caustic Soda Business
And FPC USA Acted As FPC’s Agent In The United States

FPC is also subject to jurisdiction if it engaged in a common business enterprise with
FPC USA while exercising “some control” over FPC USA in commercial activities “related to
caustic soda.” Miami Products, 449 F. Supp. 3d at 181, citing and quoting Yousef v. Al Jazeera
Media Network, No. 16-CV-6416 (CM), 2018 WL 1665239, at *9 (S.D.N.Y. Mar. 22, 2018)
(citing Dorfman v. Marriott Int'l Hotels, Inc., No. 99 Civ. 10496 (CSH), 2002 WL 14363, at *10
(S.D.N.Y. Jan. 3, 2002)); Schwab, 883 F.3d at 85; Palmieri v. Estefan, 793 F. Supp. 1182, 1194
(S.D.N.Y. 1992) (“[W]hen two corporations have common ownership and their activities are
interrelated as here, they may have an agency relationship for jurisdictional purposes, even if the
resident corporation is not controlled by the nonresident entity.”). Courts in this Circuit often use
the four-factor test of Volkswagenwerk Aktiengesellschaft v. Beech Aircraft Corp., 751 F.2d 117
(2d Cir. 1984), to evaluate the reasonableness of a court’s exercise of jurisdiction in the context
of a federal claim alleged against a foreign parent based on its domestic subsidiary’s minimum
suit-related contacts with a forum: “(1) common ownership, (2) financial dependency, (3) the

degree to which the parent interferes with the selection and assignment of executive personnel

21
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 27 of 41

and fails to observe corporate formalities, and (4) the parent's degree of control over the
marketing and operational policies of the subsidiary.” See In re Aluminum Warehousing Antitrust
Litig. (“Aluminum I’), 90 F. Supp. 3d 219, 228 (S.D.N.Y. 2015), citing Jazini v. Nissan Motor
Co., Ltd., 148 F.3d 181, 184 (2d Cir. 1998).14

FPC does not cite Beech, but contends that it “neither controlled FPC USA’s production
or sale of caustic soda in the United States, nor engaged with FPC USA in a common business
enterprise such that an agency relationship existed among the parties.” FPC Br. at 9. FPC also
argues that the Court should “reject” the “standard” in Yousef for finding that a parent and its
subsidiary engaged in a common enterprise, namely, that agency may be found if the agent’s
“services that [it] provided to [its parent] were essential to [the parent], such that the [the parent]
itself would perform equivalent services if no agent were available.” FPC Br. at 11-12.!5 But the

key inquiry here is whether the evidence shows that FPC and FPC USA engaged in a common

 

14 Plaintiffs do not dispute that FPC USA is a separate company from FPC and that both appear
to generally respect corporate formalities. But as regards “the degree to which the parent
interferes with the selection and assignment of executive personnel,” FPC and FPC USA
employees routinely communicate in Mandarin about the caustic soda business, and FPC USA’s
Chlor-Alkali Vice President, Philip Chen, reported only to Walter Chen, an executive of both
FPC and FPC USA (from whom FPC noticeably proffers no declaration), and so FPC no doubt
exercised at least “some contro!” consistent with Schwab over selecting FPC USA’s executives.
See, e.g., Ex. 37 (FPC-USA-DPP-00178151-162) at 178155, Exs. 9, 12-15, 25-26 (generally)

15 FPC also argues that the Supreme Court criticized this reasoning in Daimler AG v. Bauman,
571 U.S. 117, 135-36 (2014), which it did, but in the context of general jurisdiction. FPC appears
to make this argument because, in its Order, the Court noted with respect to defendant Shin-Etsu
that although “Plaintiffs may have demonstrated that Shin-Etsu would step into the American
PVC market if Shintech stopped producing PVC, [ ] they have not made the same showing with
regards to caustic soda.” Miami Products, 449 F. Supp. 3d at 187 (emphasis added). But caustic
soda is only made as a byproduct of chlorine, which itself is used to make ethylene dichloride
(aka “EDC”) and vinyl chloride monomer (“WCM”) to make PVC. In other words, a vertically
integrated PVC producer with a chlor-alkali plant—which all Defendants are except Olin—has
no choice but to participate in the caustic soda business, as one cannot make chlorine and,
ultimately, PVC without also making caustic soda.

22
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 28 of 41

caustic-soda-related course of business out of which Plaintiffs’ lawsuit arises. There exists
voluminous evidence—only a small part of which is summarized here—that it does. For
example, the evidence shows that FPC not only exercised “some control” over FPC USA’s
caustic soda sales and pricing to U.S. customers (consistent with Schwab), but also gave
guidance to FPC USA with respect to overall U.S. caustic soda supply and pricing strategy. 16
a) Common Ownership of FPC and FPC USA
The Complaint alleges that the privately held FPC USA is owned by FPC and members

of the Wang family. § 34. Approximate] yyy the shares of FPC USA during the 2015-2019

period were held by FP-C [gg 27 aya

EEE which is controlled (and at least partly
owned) by two managing directors of FPC, Susan Wang and William Wong. Decl. { 19; Ex. 6

(FPC USA’s O&Rs to DPPs Interrogatories Regarding Ownership Structure) at p. 6; Ex. 7

(FPC’s O&Rs to DPPs’ Second Set of Interrogatories Relating to Jurisdiction) at pp. 9-10.17

 

16 This is true even setting aside the facts that FPC created FPC USA forty-three years ago, that
both companies use the same logo, and that FPC USA’s routine marketing presentations to
customers. x. 37 a
FPC-USA-DPP-00178154, 178159.

17 has been engaged in years of litigation with an allegedly disinherited Wang family
member (Formosa Group’s founder died intestate in 2008), and J beneficiary is the
New Mighty Foundation. See Yueh-Lan Wang by and through Winston Wen-Young Wong v. New
Mighty U.S. Trust, 322 F.R.D. 11, 16-17, 30-31 (D.D.C. 2017); Ex. 38 (Declaration of William
Wen-Yuan Wong at § 2, where he admits to being one of J managers); Ex. 39
(Declaration of Susan Wang at § 2, where she admits to being on the Board of the New Mighty
Foundation); Ex. 40 at 6 (the Foundation’s Form 990-PF for 2019 confirms that FPC Managing
Directors William Wong and Susan Wang are also directors of the Foundation along with two
other Wang family members). Neither | nor the Foundation are mentioned in FPC’s

statements to investors, iii. Decl. $19.

23
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 29 of 41

b) Importance of FPC USA’s Caustic Soda Profits to FPC

In its Order, the Court reasoned that Plaintiffs may be able to establish jurisdiction under
an agency theory if they could “provide support for the proposition that [FPC’s] profits are a
result of [FPC USA’s] caustic soda sales and not one of the other industries in which Formosa
USA participates.” Miami Products, 449 F. Supp. 3d at 181. Limited jurisdictional discovery
shows that FPC USA’s caustic soda profits were important to FPC, helping FPC attain the record
financial results alleged in the Complaint. ] 34-35. Between 2015-2019, FPC USA’s caustic
soda net profits totaled J, and FPC USA’s net income totaled, while
FPC’s share of FRC USA’s net income as a percentage of FPC’s consolidated net income
averaged NM over the 2015-2019 period, which is material by any standard. See Ex.
41 (an analysis of FRC USA’s NaOH (caustic soda) annual sales, profits, and average net sales
price, FPC USA’s net income, and FPC’s share of FPC USA’s net income, as compared with
FPC’s consolidated net income). For example, in 2018 alone, FPC USA’s caustic soda profits
Were i. which was more than times FPC USA’s xg caustic soda
profits in 2015. Jd. And in 2018, FPC’s share of FPPC USA’s caustic soda profits constituted
Wl of FPC’s consolidated net income for the year. Jd. FPC USA’s caustic soda sales and
profits during the relevant time period thus improved FPC’s annual earnings.

c) Management and Supervision of FPC USA’s Caustic Soda
Operations

FPC USA’s Philip Chen routinely reported in Mandarin to the “gg” at FPC about
the U.S. caustic soda business and market, at times explicitly requesting FPC’s guidance and

direction, including when a caustic soda price increase—driven in part by the IHS Markit price

24
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 30 of 41

index—was afoot in the U.S.18 For example, in an email translated from Mandarin gy

EE CUS A’s Philip Chen wrote to FPC’s Jian,

Tseng, and “ST Chen”, who is Walter Chen, an FPC Vice President and also FPC USA’s

Executive Vice President:

Ex. 44, FPC-IXD-00013228 CT0001-13229_CT0001. 19

 

18 FPC employees routinely received IHS caustic soda supply and pricing data, and at times met

with IHS. See, e.g., Ex. 42, FPC-JXD-00068413-40 (aE

NS). FC USA employees even
a. Sec, ©. ¢., Ex. 43 (FPC-USA-DPP-
00253118), indicating tt i
PO

19 It “is entirely appropriate for directors of a parent corporation to serve as directors of its
subsidiary, and that fact alone may not serve to expose the parent corporation to liability for its
subsidiary's acts.” United States v. Bestfoods, 524 U.S. 51, 69 (1998) (emphasis added). But ifa
foreign parent exercises even “some control” over its domestic subsidiary in accord with Schwab
with respect to the subject matter of the lawsuit (including through executives it shares in

25
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 31 of 41

FPC argues that it did not engage in any caustic soda sales or pricing conduct in the U.S.
either directly or through FPC USA. FPC Br. at 10. But Philip Chen’s declaration is careful to
avoid stating whether or not his FPC ‘yg anc ‘| ever gave
him and FPC USA general caustic soda market sales or pricing ‘J or approval or
instructions. Cf. Chen Decl. § 10 (“FPC has no control over the terms of FPPC USA’s sales of
caustic soda to its customers, including its customers on the west coast. FPC USA sets those
terms [meaning terms to specific customers] without any direction from FPC.”) (emphasis
added). This is likely because FPC did in fact give U.S. caustic soda market sales and pricing

guidance to FPC USA, and FPC USA assisted FPC in its strategic plans globally as well.

For example, in a presentation entitled “|
which begins bY [lll
Rs (| 48-51) and also describes
a (1 5°). the slide
deck concludes:
ne
Dn. x. 45 (PPC-DPP-USA-00102655-58 at

102657-58) (emphasis in original). Other emails also reflect FPC USA receiving direction from
FPC and assisting FPC’s caustic soda business activities. See, e.g., Ex. 46 (FPC-JXD-00074439
— 74442 CT0001, an email. in which Philip Chen states in part to FPC’s Jian

and Tseng (translated from Mandarin) regarding

 

common with the subsidiary), then that parent may be subject to jurisdiction. See Schwab, 883
F.3d at 84; Pictometry International Corp. v. Air America Flight Center, LLC, 394 F. Supp. 3d
320, 331 (W.D.N.Y. 2019) (Wolford, J.) (denying motion to dismiss for lack of jurisdiction over
nonresident defendant in part because it allegedly supervised and controlled the trade secret
misappropriation out of which the lawsuit arose).

26
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 32 of 41

Id. at 74440_CT0001 (emphasis added); Ex. 47, FPC-JXD-00013852 — 13857_CT0001, an

cmail i from FPC USA’s Philip Chen to Walter Chen yg

Id. at 13853_CT0001; see also J 71 (referring to

Defendants’ implementation of a $50/dst price increase privately to customers that Olin had

announced on August 28, 2018, days prior to Ex. 46 (the increase would not take effect

until October 1, 2018, for |i EEEENNneeee )).
In fact, at least once, FPC USA was directly asked by FPC’s yg to

a «Se 1x.
48, FPC-IXD-00007277 — 7280_CT000 |, [ll

(ic 2 72781000 |),

a 1. 20 7277 7000120

Detailed reports concerning FPC USA’s businesses, including its caustic soda business,

were 2c aaa. See Ex. 49, FPC-IXD-

 

20 Given this representation by that
EE «is telling that FPC proffered no declaration from him in support of its Motion.

27
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 33 of 41

0007390_CT0001, 73933_CT0001 — CT0005, at 73933_CT0004, jxme

d) _ - Other Suit-Related Conduct, Including Co-Producer
Agreements and Transactions

FPC and FPC USA and the other Defendants “entered into sales agreements as well as
swap agreements of Caustic Soda and other products (including chloralkali derivatives) with
each other in both North America and abroad.” J 94. Although FPC has been careful to state that
A
and the extent of its direct dealings with any NE is unclear (see Ex. 3
(2d Supp. O&cRs) at 4-5, ‘|
Dee (emphasis added)), FPC exercised

at least “some control” (consistent with Schwab, 883 F.3d at 85) over FRC USA’s co-producer
transactions with other Defendants. For example, Walter Chen (aka “ST Chen”), FPC’s Vice
President and FPC USA’s Executive Vice President, [xa
Ree; 20 also directed an FPC USA
employe tc [ea | Sec Ex. 50, FPC-
USA-DPP-00111494 — 111496_CT000 |, [IS
Ma; Ex. 51, FPC-USA-DPP-00120259-62, [Eee
Ms ; Ex. 52, FPC-USA-DPP-00120640-43, | AINION
a
es 7. at 120640.

Furthermore, the Defendants’ transactional data shows yyy

28
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 34 of 41

eS Decl. 15; of |

94 (“Swaps and sales of products inspire and reward exchanges of commercially sensitive
information among the Defendants, and [ ] help to foster Caustic Soda industry cooperation
rather than competition . . .”); see also e.g., Iowa Pub. Emples. Ret. Sys. v. Merrill Lynch, Pierce,
Fenner & Smith Inc., 340 F. Supp. 3d 285, 339-40 (S.D.N.Y. 2018) (citing Schwab, 883 F.3d at
87, and exercising personal jurisdiction over a domestic defendant’s foreign affiliate “because [a
foreign company’s] co-conspirators’ ‘overt acts in furtherance of the conspiracy’ [in the U.S.]

may be imputed to it for purposes of exercising jurisdiction [over it].”). In fact, in xy

Dn © x. 9 at FPPC-JXD-00025979_CTO0001.
Although it is unclear why [ll
EE. this email nonetheless shows that [yy
, and that they xx .

B. THE EXERCISE OF JURISDICTION OVER FPC IS REASONABLE

Due Process requires that the exercise of jurisdiction over a foreign defendant must be
reasonable under the circumstances. See, e.g., Licci, 732 F.3d at 169-70. If a court finds that a

foreign defendant’s minimum U.S. contacts are sufficient to justify exercising jurisdiction, it

29
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 35 of 41

becomes the defendant’s burden to show that the court’s exercise of jurisdiction over it in the
forum will make litigating the case “‘so gravely difficult and inconvenient that [it] unfairly is at a

399

severe disadvantage in comparison to [its] opponent.’” Jn re Propranolol Antitrust Litig., 249 F.
Supp. 3d 712, 731 (S.D.N-Y. 2017) (exercising jurisdiction over non-resident defendants with
“global bases of operation” and U.S. distribution networks).

After citing the Metro. Life reasonableness factors, FPC contends that its “burden [ ] of
further litigating the case in New York would be severe” given its purported lack of “contacts to
the forum” and because “its witnesses and other evidence are located in Taiwan.” FPC Br. at 15;
Metro. Life, 84 F.3d at 568. FPC even cites Asahi Metal Indus. Co. v. Super. Ct. of Cal., Solano
Cnty., 480 U.S. 102, 113 (1987), contending that the “absence of any [U.S. suit-related]
contacts” by FPC means that the Court’s exercise of personal jurisdiction over it “would offend
traditional notions of fair play and substantial justice.” Jd. This is disingenuous. Indeed, the
reverse is true. FPC is a global multi-national corporation that has earned billions of dollars in
revenues from its U.S. subsidiaries including FPC USA, and FPC itself has substantial U.S.
caustic soda sales and an enormous number of caustic-soda-related U.S. contacts (a small portion
of which are discussed above). See, generally, supra at pp. 7-29. And there can be no doubt that
the “most efficient resolution of [this] controversy” is before this Court, which has been
adjudicating Plaintiffs’ plausible Sherman Act claim against, and exercising jurisdiction over,
defendants FPC USA, Shintech, Olin, OxyChem, and Westlake for almost two years. Metro.
Life, 84 F.3d at 568. See also Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 771 (1984)
(parent and its subsidiaries are considered a single collective entity for purposes of conspiracy

liability under Section 1 of the Sherman Act, and cannot be liable for conspiring with each other

under the Act). The Second Circuit has instructed that “dismissals resulting from the

30
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 36 of 41

application of the reasonableness test should be few and far between”, and a defendant must
present “a compelling case . . . [to] render jurisdiction unreasonable.” Licci, 732 F.3d at 173-74
(citations and quotations omitted) (emphasis added). FPC has presented nothing of the sort. The
pertinent Metro. Life “reasonableness” factors thus strongly favor this litigation proceeding
against FPC in this Court.
C. IF THE COURT IS INCLINED TO GRANT FPC’S REQUEST FOR
ALTERNATIVE RELIEF UNDER RULE 12(b)(6), PLAINTIFFS SHOULD
BE GRANTED LEAVE TO FILE THE PROPOSED FIRST AMENDED
CONSOLIDATED CLASS ACTION COMPLAINT
FPC also requests that the Court dismiss Plaintiff's Complaint under Rule 12(b)(6). FPC
Def. Br. at 16-19. In its Order, the Court recognized that FPC’s grounds for dismissal “overlap
with the issues raised by” its Rule 12(b)(2) motion, and thus denied it without prejudice and with
leave to renew after the completion of jurisdictional discovery. Miami Products, 449 F. Supp. 3d
at 189. Consistent with the Second Circuit’s “strong preference for resolving disputes on the
merits,” Williams v. Citigroup Inc., 659 F.3d 208, 212-13 (2d Cir. 2011) (internal citations and
quotations omitted), and in light of the additional facts developed through discovery, Plaintiffs
respectfully request, pursuant to Rule 15, for leave to file an amended complaint, and submit that
any consideration of FPC’s Rule 12(b)(6) motion should be with respect to it, because it reflects
new allegations largely based on evidence produced by FPC in limited jurisdictional discovery.
Rule 15(a)(2) provides that courts “should freely give leave” to amend a complaint
“when justice so requires.” Fed. R. Civ. P. 15(a)(2). In this Circuit, this is a “liberal” or
“permissive” standard. Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160,
190 (2d Cir. 2015); accord Foman v. Davis, 371 U.S. 178, 182 (1962) (“If the underlying facts

or circumstances relied upon by a plaintiff may be a proper subject of relief, he ought to be

afforded an opportunity to test his claim on the merits.”). A party opposing leave to amend bears

31
 

Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 37 of 41

the burden of proving that leave to amend will be futile; and absent bad faith, undue delay, or
undue prejudice, “leave to amend will be denied as futile only if the proposed new claim cannot
withstand a 12(b)(6) motion to dismiss for failure to state a claim.” Xerox Corp. v. Lantronix,
Inc., 342 F. Supp. 3d 362, 372 (W.D.N.Y. 2018) (Wolford, J.) (citing and quoting Milanese v.
Rust-Oleum Corp., 244 F.3d 104, 110 (2d Cir. 2001)). In determining the futility of a proposed
amendment, courts apply the same plausibility standard used to assess the adequacy of pleadings.
Midwest Athletics & Sports All. LLC v. Xerox Corp., No. 6:19-CV-06036 EAW, 2020 WL
4583744, at *7 (W.D.N.Y. Aug. 10, 2020) (Wolford, J.).

Plaintiffs have submitted a redlined “First Amended Consolidated Class Action
Complaint” (“FAC”) as Exhibit 1 to the Decl. It substantively amends only those allegations of
the Complaint (Dkt. 51) pertinent to FPC.2! For example, the FAC contains specific allegations
against FPC that it directly sold tens of thousands of pounds of dry and liquid caustic soda to
U.S. customers es during the relevant period,
including sales to one of the largest purchasers of caustic soda in the U.S. and the world (Ex. | at
{| 34); that FPC supervised and exercised some control over FPC USA’s sales and pricing of
caustic soda in the U.S. (both dry caustic soda made in Taiwan and liquid caustic soda made in
both Taiwan and the U.S.) (id. at JJ 34-35); that FPC and FPC USA operated in a common,
global caustic soda business enterprise, often collaborating in the sale, pricing, marketing, and
distribution of Caustic Soda both in the United States and abroad (id. at {[ 35); that the prices
FPC charged U.S. customers for caustic soda not only increased but also increased at times when

FPC USA’s and the other Defendants’ caustic soda customers’ prices also were increasing (id. at

 

21 The only non-FPC substantive revisions to the Complaint concern a withdrawn named
plaintiff, a dismissed defendant, and a correction to reflect that OxyVinyls is a subsidiary of
defendant OxyChem. See Ex. | at p. 1 and {J 19, 28-29, 61, 92, 94, 124.

32

 
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 38 of 41

4] 34); that FPC personnel attended a variety of trade association meetings and conferences in the
U.S. and abroad with FPC USA and even other Defendants’ employees at times that the
Defendants were increasing caustic soda prices (id. at JJ 35, 91, 93); that FPC’s Vice President

Walter Chen, who was also FPC USA’s Executive Vice President, xy

Re (2. at {| 94); and facts concerning FPC USA’s ownership by
FPC and members of the Wang family. Jd. at J 35.

These allegations are more than sufficient to link FPC to the alleged price-fixing
conspiracy. In re Elec. Carbon Prod. Antitrust Litig., 333 F. Supp. 2d 303, 311 (D.N.J. 2004) (at
the 12(b)(6) stage, plaintiffs must allege that each defendant joined the conspiracy and “played
some role in it.”). An agreement to join a conspiracy by each defendant in an antitrust case may
be implicit, and motives may vary among each member of a conspiracy. Jn re Processed Egg
Prod. Antitrust Litig., 821 F. Supp. 2d 709, 718 (E.D. Pa. 2011). “To evaluate the articulated
allegations as to an individual defendant in the context of a multi-defendant, multi-faceted
conspiracy, the conspiracy must not be ‘compartmentalized.’” Jd. (quoting Continental Ore Co.
v. Union Carbide & Carbon Corp., 370 U.S. 690, 699 (1962)). Accord In re Air Cargo Shipping
Servs. Antitrust Litig., No. 06-MDL-1775 JG VVP, 2010 WL 10947344, at *8 (E.D.N.Y. Sept.
22, 2010) (“No defendant goes unmentioned in the complaint. Each is alleged to have engaged
in some specified conduct, even if in the defendants' eyes it amounts to very little.”).

The proposed amended complaint (Ex. 1) plausibly alleges that FPC directly participated
in the alleged conspiracy and the U.S. caustic soda market, including by supplying caustic soda
directly to one of the world’s largest caustic soda customers. Ex. | at /[ 34-35, 90-91, 93, 94;
see, generally, supra at pp. 7-29. FPC also directly sold dry caustic soda to other U.S. customers,

and sold caustic soda indirectly to U.S. customers through its supervision and guidance over FPC

33
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 39 of 41

   

USA’s caustic soda business. Jd. Prices to FPC’s U.S. customers increased during the alleged
conspiracy at and around the same times that the FAC alleges the other Defendants increased
prices, and FPC profited from FPC USA’s caustic soda business, the profits of which
skyrocketed between 2015 and 2018 in particular, as discussed above. Ex. 1 at {{[ 34-35, 90; Ex.
41 (generally). FPC also benefited from the allegedly artificial price inflation of the IHS Markit
caustic soda price index in its negotiations with U.S. customers, and attended trade association
conferences in the U.S. and abroad at which caustic soda U.S. market conditions were discussed
and during times in which U.S. caustic soda prices were increasing. Ex. 1 at f§] 35, 77, 86, 90-91,
93, 96-97. These allegations are sufficient to show “a factual connection between [FPC] and the
alleged conspiracy[.]” Miami Products, 449 F. Supp. 3d at 167, quoting Jowa Pub., 340 F. Supp.
3d at 316.

In addition, FPC is also liable for the alleged conspiracy entered into on its behalf by FPC
USA. Ex. 1 at § 35. The Court has previously held that the law of the state of incorporation of a
subsidiary governs the adequacy of vicarious liability allegations against its parent, thus,
Delaware law governs the sufficiency of Plaintiffs’ proposed amended agency claims against
FPC. Ex. | at §§ 34-35. Under Delaware law, an “agency relationship may develop whether the
two separate corporations are parent and subsidiary or are completely unrelated outside of the
limited agency setting.” Mobil Oil Corp. v. Linear Films, Inc., 718 F. Supp. 260, 271 (D. Del.
1989). Complete domination is unnecessary. British Telecomms. PLC v. IAC/InteractiveCorp,
356 F. Supp. 3d 405, 409 (D. Del. 2019). The allegations must simply establish “‘a close
connection between the relationship of the two corporations and the cause of action.” Mobil Oil
Corp., 718 F. Supp. at 271. In light of the evidence discussed above, this standard is satisfied

here. FPC not only supervised and provided guidance to FPC USA in connection with the sale,

34
Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 40 of 41

 

pricing, marketing, and distribution of caustic soda in the U.S. to U.S. customers, FPC and FPC

USA routinely collaborated and engaged in caustic soda business activities, including sales to

one of the largest caustic soda buyers in the U.S. and the world. Ex. | at 7934-35, 90-91, 93-94.

Because the proposed FAC plausibly alleges FPC’s direct and vicarious liability for the alleged

conspiracy, FPC’s alternative request for Rule 12(b)(6) relief should be denied, and Plaintiffs’

Rule 15 motion for leave to file the FAC should be granted.

IV. CONCLUSION

For the foregoing reasons, Plaintiffs respectfully request that FPC’s Motions to Dismiss

under Rule 12(b)(2) and 12(b)(6) both be denied and that it be ordered to answer the Complaint

(Dkt. 51) or, in the alternative, that Plaintiffs be permitted to publicly file the FAC (Ex. 1), and

that FPC be ordered to answer it.

Dated: March 1, 2021

By:___/s/ C. Andrew Dirksen

CERA LLP

Solomon B. Cera, Esq. (admitted pro hac
vice)

Respectfully submitted,

By:__/s/ Marco Cercone

RUPP BAASE PFALZGRAF CUNNINGHAM LLC
Marco Cercone, Esq.

R. Anthony Rupp II, Esq.

Arthur N. Bailey, Esq.

1600 Liberty Building

424 Main Street

Buffalo, NY 14202

Telephone: (716) 854-3400

Facsimile: (716) 332-0336

Email: cercone@ruppbaase.com

Email: rupp@ruppbaase.com
Email: bailey@ruppbaase.com

Attorneys for Individual and Representative Plaintiffs
and Interim Liaison Class Counsel

By:__/s/ Elana Katcher
KAPLAN FOX & KILSHEIMER LLP
Robert N. Kaplan, Esq.
Jeffrey P. Campisi, Esq.

35
 

Case 1:19-cv-00385-EAW-MJR Document 294-1 Filed 03/01/21 Page 41 of 41

Pamela A. Markert, Esq. (admitted pro hac
vice)

595 Market Street, Suite 1350

San Francisco, CA 94105

Telephone: (415) 777-2230

Email: scera@cerallp.com
Email: pmarkert@cerallp.com

C. Andrew Dirksen, Esq. (admitted pro hac
vice)

800 Boylston St., 16th Floor

Boston, MA 02199

Telephone: (857) 453-6555

Email: cdirksen@cerallp.com

Attorneys for Individual and Representative
Plaintiff Miami Products & Chemical
Company and Interim Co-Lead

Class Counsel

 

Elana Katcher, Esq.

Matthew P. McCahill, Esq.

850 Third Ave., 14th Floor

New York, NY 10022
Telephone: (212) 687-1980
Email: rkaplan@kaplanfox.com
Email: jcampisi@kaplanfox.com

Email: ekatcher@kaplanfox.com

Email: mmcecahill@kaplanfox.com

Gary L. Specks, Esq. (admitted pro hac vice)
681 Prestwick Lane

Wheeling, Illinois 60090

Telephone: (847) 831-1585

Email: gspecks@kaplanfox.com

Attorneys for Individual and Representative Plaintiff
Amrex Chemical Co., Inc. and Interim Co-Lead Class
Counsel

36
